FILED
                            NOT FOR PUBLICATION                             APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NORMA J. WINGATE,                                No. 13-17266

               Plaintiff - Appellant,            D.C. Nos.    3:13-cv-01722-LB
                                                              3:12-cv-05560-LB
 v.

MEGAN J. BRENNAN,* Postmaster                    MEMORANDUM**
General of the United States,

               Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Northern District of California
                  Laurel D. Beeler, Magistrate Judge, Presiding***

                             Submitted April 13, 2016****

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

           *
            Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Megan J.
Brennan is substituted for her predecessor, Patrick R. Donahoe, as Postmaster
General.

      **     This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      ***   The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ****   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Norma J. Wingate appeals pro se from the district court’s order in her

employment action alleging discrimination in violation of Title VII. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.

2010). We affirm.

      The district court properly dismissed Wingate’s Title VII discrimination

claims because Wingate failed to allege facts sufficient to show that the alleged

conduct was due to any of her protected classes. See id. at 341-42 (though pro se

pleadings are liberally construed, plaintiff must allege sufficient facts to state a

plausible claim); Leong v. Potter, 347 F.3d 1117, 1124 (9th Cir. 2003) (elements of

Title VII employment discrimination claim).

      AFFIRMED.




                                            2                                     13-17266